
	

113 HR 969 IH: Medical Practice Freedom Act of 2013
U.S. House of Representatives
2013-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 969
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2013
			Mr. Price of Georgia
			 (for himself, Mr. Boustany,
			 Mr. Roe of Tennessee,
			 Mrs. Blackburn, and
			 Mr. Cassidy) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To prohibit conditioning licensure of a health care
		  provider upon participation in a health plan.
	
	
		1.Short titleThis Act may be cited as the
			 Medical Practice Freedom Act of
			 2013.
		2.Health care
			 provider licensure cannot be conditioned on participation in a health
			 plan
			(a)In
			 generalThe Secretary of
			 Health and Human Services and any State (as a condition of receiving Federal
			 financial participation under title XIX of the Social Security Act) may not
			 require any health care provider to participate in any health plan as a
			 condition of licensure of the provider in any State.
			(b)DefinitionsIn
			 this section:
				(1)Health
			 planThe term health plan has the meaning given such
			 term in section 1171(5) of the Social Security Act (42 U.S.C. 1320d(5)), and
			 includes a basic health program established under section 1331 of the Patient
			 Protection and Affordable Care Act (Public Law 111–148), a qualified health
			 plan offered by a qualified nonprofit health insurance issuer under the
			 Consumer Operated and Oriented Plan (CO–OP) program under section 1322 of such
			 Act, a qualified health plan offered under a health care choice compact under
			 section 1333 of such Act, a multi-state qualified health plan offered under
			 section 1334 of such Act, or other health plan offered under title I of such
			 Act.
				(2)Health care
			 providerThe term
			 health care provider means any person or entity that is required
			 by State or Federal laws or regulations to be licensed, registered, or
			 certified to provide health care services and is so licensed, registered, or
			 certified, or exempted from such requirement by other statute or
			 regulation.
				(3)StateThe
			 term State has the meaning given such term for purposes of title
			 XIX of the Social Security Act.
				
